                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                      Case No. 21-cv-02026-SVK
                                   8                     Plaintiff,
                                                                                            ORDER ON ADMINISTRATIVE
                                   9              v.                                        MOTION TO RELIEVE DEFENDANTS
                                                                                            FROM REQUIREMENTS OF
                                  10    ROY J. DIVITTORIO, et al.,                          GENERAL ORDER 56
                                  11                     Defendants.                        Re: Dkt. No. 19
                                  12             Before the Court is Defendants’ administrative motion requesting relief from the
Northern District of California
 United States District Court




                                  13   requirements of General Order 56 (“GO 56”). Dkt. 19. According to Defendants, they have
                                  14   removed or otherwise remedied each of the barriers to access alleged in Plaintiff’s Complaint.

                                  15   They therefore ask to be “relieved any further obligation under General Order No. 56 and be

                                  16   allowed to proceed with a motion to dismiss and/or motion for summary judgment” on Plaintiff’s

                                  17   claims.

                                  18             The Court DENIES Defendants’ request to be relieved of the requirements of GO 56. If

                                  19   the parties agree that the claims for injunctive relief have been resolved, they may stipulate to

                                  20   forego the joint site inspection and move directly to settlement discussions. If Plaintiff does not

                                  21   agree that the claims for injunctive relief have been resolved, Defendants can file a motion for

                                  22   summary judgment and then ask for relief from particular GO 56 requirements. However, in the

                                  23   current posture of this case, the GO 56 requirements remain in place.

                                  24             SO ORDERED.

                                  25   Dated: June 3, 2021

                                  26

                                  27
                                                                                                     SUSAN VAN KEULEN
                                  28                                                                 United States Magistrate Judge
